FILE COPY




                              Court of Appeals
                   Twelfth Court of Appeals District at Tyler

                                  BILL OF COSTS
                          Court of Appeals No. 12-15-00014-CV

                                 Trial Court No. 13-0984-A

East Texas Medical Center d/b/a East Texas Medical Center Emergency
Medical Services

Vs.

Jody Delaune Individually and as Personal Representative of the Estate of
Crystal Delaune, Deceased and as Next Friend of D. D., D. D. and D. A. D.,
Minors
DOCUMENTS FILED                          AMOUNT       FEE PAID BY
Motion fee                                   $10.00   Bridget Miciotto
Reporter's record                         $6,933.75   Mr. Stanley Thiebaud
Clerk's record                            $1,147.10   Unknown
Supreme Court chapter 51 fee                 $50.00   Bridget Miciotto
Filing                                      $100.00   Bridget Miciotto
Indigent                                     $25.00   Bridget Miciotto
Required Texas.gov efiling fee               $20.00   Bridget Miciotto
TOTAL:                                    $8,285.85

I, Pam Estes, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler, Texas,
certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY HAND
AND SEAL OF SAID COURT, at Tyler, this 1st day of December 2017, A.D.

                                                 PAM ESTES, CLERK

                                                By:_____________________________
                                                    Katrina McClenny, Chief Deputy Clerk